Citation Nr: 0616100	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  97-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post right anterior cruciate ligament 
(ACL) reconstruction and partial medial and lateral 
meniscectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, awarded the veteran 
service connection for right knee status post right ACL 
reconstruction and partial medial and lateral meniscectomy 
with a 10 percent evaluation and for left knee patellofemoral 
syndrome with a noncompensable evaluation.  In a May 2000 
rating decision, the RO increased the veteran's rating for 
his left knee disability to 10 percent, effective July 1997.  
In November 2004, the RO increased the evaluation to 10 
percent, effective July 1995.  The veteran requests higher 
ratings.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in July 1998.  A 
transcript of the hearing is of record.  In September 2000 
and December 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in April 2005.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  For the period commencing July 9, 1997, the veteran's 
status post right ACL reconstruction and partial medial and 
lateral meniscectomy manifested with mild instability.

3.  The veteran's status post right ACL reconstruction and 
partial medial and lateral meniscectomy manifested with 
degenerative joint disease, range of motion in flexion to not 
less than 110 degrees, and a normal range of motion in 
extension.

4.  The veteran's left knee patellofemoral syndrome 
manifested with mild degenerative joint disease, range of 
motion in flexion to not less than 130 degrees, normal range 
of motion in extension, and no instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post right ACL reconstruction and partial 
medial and lateral meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  For the period commencing July 9, 1997, the criteria for 
a separate initial evaluation of 10 percent for status post 
right ACL reconstruction and partial medial and lateral 
meniscectomy, with degenerative joint disease and mild 
instability, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 1996, prior to the enactment of the VCAA.  

An RO letter dated in March 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  While the notice provided to the 
veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Thus, the Board finds that 
the veteran was not prejudiced by the timing of the March 
2004 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of a disability rating.  
Because the veteran was awarded service connection as of the 
date of his discharge from service, any other notice 
requirements beyond those cited for increased rating claims, 
are not applicable, as he is not entitled to an earlier 
effective date beyond the date of discharge from service.  
38 C.F.R. § 3.400(b)(2)(i).  Hence, any effective date issue 
is moot.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of this claim would not cause any prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Degenerative Arthritis
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).


5256 	Knee, ankylosis of:
	Extremely unfavorable, in flexion at an angle of 45° or more	
		60	
	In flexion between 20° and 45°						
	50
	In flexion between 10° and 20°						
	40
	Favorable angle in full extension, or in slight flexion 
between 0° and 10°	30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2005).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5257, pursuant to which arthritis of the knee and instability 
of the knee are rated.  However, to give the veteran every 
consideration in connection with the matter on appeal, the 
Board has, as the RO has done, considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology).

In addition, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repetitive use and during 
flare-ups is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in the knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

The veteran's service medical records were reviewed and an 
August 1989 medical record shows that the veteran twisted his 
right knee when he fell down a ladder in November 1987.  
Arthroscopy conducted in August 1988 revealed a torn right 
ACL, but no meniscal injury.  The veteran had recurrent 
giving way of his right knee since that time.  The diagnosis 
was torn right ACL.  In January 1990, the veteran underwent 
right ACL reconstruction.  In June 1991, the veteran 
complained of bilateral persistent retropatellar pain.  A 
June 1991 Medical Board report shows that X-rays of the left 
knee revealed a small spur at the superior pole of the 
patella.  The diagnosis was left patellofemoral syndrome.


Right Knee - Mild Instability

The Board finds that an evaluation in excess of 10 percent 
for the veteran's right knee disability, due to mild 
instability, is not warranted.  As such, the veteran was 
awarded a 10 percent evaluation in the October 1997 RO rating 
decision because he was found to have a slightly loose 
ligament reconstruction and abnormal right-sided gait 
according to the July 1997 VA examination report.  In 
addition, he was found to have a positive Lachman's 
anteriorly and a positive anterior drawer.  Further, the 
February 2000 VA examination report shows that the veteran 
had mild ACL laxity.  Moreover, a February 2001 Tripler Army 
Medical Center (TAMC) X-ray shows that the veteran had 
possible loose bodies within the right knee joint.  Finally, 
the August 2001 VA examination report showed that the veteran 
had a positive anterior drawer.  Hence, the Board finds that 
the veteran has slight instability to warrant a 10 percent 
evaluation using 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005)  However, an evaluation in excess of 10 percent for 
the veteran's instability of the right knee is not warranted 
because the veteran's instability is not found to be 
moderate.  Although the veteran was found to have some 
instability of the right ACL, the July 1997 VA examiner noted 
that the ACL reconstruction was only slightly loose.  In 
addition, the February 2000 VA examiner noted that the 
veteran had mild ACL laxity.  Therefore, the veteran's 
instability is not found to be more that slight and an 
increased evaluation using 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005) is not warranted.  





Right Knee - Degenerative Joint Disease

Commencing July 9, 1997, the Board finds that a separate 
evaluation of 10 percent for the veteran's right knee 
disability, due to his degenerative arthritis, is warranted.  
As such, according to VA General Counsel, the veteran is 
allowed a separate rating for limitation of motion of the 
knee due to arthritis and a separate rating for instability 
of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Hence, 
the veteran is also allowed a 10 percent evaluation for his 
degenerative joint disease of the right knee as was first 
shown by X-ray in the June 1996 VA medical examination 
report.  The diagnosis was right knee degenerative 
osteoarthritic changes and medial knee joint space narrowing.  
In addition, the November 2000 X-ray in a TAMC medical record 
and a February 2001 TAMC medical record showed a diagnosis of 
degenerative joint disease.  Although the veteran does not 
have limitation of motion of the right knee that meets the 
criteria for a zero percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005), the veteran is shown to 
have painful motion attributable to his arthritis (see 
VAOPGCPREC 9-98 (Aug. 14, 1998)), as shown by the August 2003 
VA examination report that shows the veteran winced when 
range of motion of the right knee was beyond 25 degrees of 
flexion.  Further, the veteran noted that with flare-ups, 
range of motion in flexion was only to 100 degrees.  
Therefore, the Board finds that a separate 10 percent rating 
for the veteran's arthritis is warranted, in addition to the 
10 percent rating that is currently in effect as assigned by 
the RO for his mild instability, because he is found to have 
objective evidence of limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257 (2005).

The Board assigns an effective date for the veteran's 
separate 10 percent evaluation as of July 9, 1997.  In this 
regard, the Board notes that the RO granted the veteran a 10 
percent evaluation for instability of the right knee as of 
July 1, 1995.  However, the Board does not find evidence of 
instability of the right knee until the July 9, 1997 VA 
examination report.  The veteran was shown to have arthritis 
of the right knee since June 1996, within one year of his 
discharge from service.  Therefore, although he was entitled 
to a 10 percent evaluation since the date of his discharge 
from service, the 10 percent evaluation should have been for 
his arthritis, and not for instability of the knee.  As the 
veteran was first shown to have instability of the knee on 
July 9, 1997, the Board finds that the effective date for the 
veteran's separate 10 percent rating should be July 9, 1997.  
See VAOPGCPREC 23-97 (July 1, 1997).  
However, an evaluation in excess of 10 percent for the 
veteran's right knee disability, due to his degenerative 
joint disease, is not warranted because the veteran's 
symptoms do not meet the rating criteria for an increased 
evaluation.  As such, the veteran was not found to have 
ankylosis of the right knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005).  In addition, he was not found to be 
limited in flexion to 30 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  Moreover, he was not found to 
be limited in extension to 15 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  Hence, an increased 
evaluation based on limitation of motion is not in order.  
Finally, the veteran is not found to have impairment of the 
tibia and fibula (38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2005)), he is not found to have impairment of his cartilage 
(38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005)), and 
38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2005) do not 
allow for an evaluation in excess of 10 percent.  Therefore, 
these diagnostic codes are not for application in this case.  
In summary, the Board finds that the veteran's instability of 
the right knee does not warrant an evaluation in excess of 10 
percent; however, a separate 10 percent evaluation is 
warranted for the veteran's degenerative joint disease of the 
right knee, effective July 9, 1997.


Left Knee

The Board finds that an evaluation in excess of 10 percent 
for the veteran's left knee disability is not warranted.  As 
such, the Board notes that the veteran is not shown to have 
ankylosis of the left knee.  Therefore, he is not entitled to 
an increased evaluation using 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005).  Further, the June 1996 VA examination 
report shows that the veteran had no anterior posterior 
laxity.  The July 1997 VA examination report showed the 
veteran to have negative laxity.  In addition, the February 
2000 VA examination noted that the veteran had excellent 
varus valgus stability and anterior posterior stability.  In 
addition, the August 2001 VA examination report showed that 
the veteran had negative Lachman's and negative laxity.  
Hence, the veteran is not found to have any recurrent 
subluxation or lateral instability to allow for an increased 
evaluation using 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

Further, the August 2001 VA examination report showed a 
negative McMurray's test.  The remaining medical evidence 
also did not show that the veteran had any cartilage 
impairment.  Hence, an increased evaluation using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259 (2005) is not for 
application.  Moreover, the veteran was shown to have 
limitation of motion of the left knee in flexion to 135 
degrees during a March 1996 treatment by the TAMC.  The July 
1996 VA examination report showed range of motion in flexion 
to 130 degrees.  A July 1997 VA examination report showed 
range of motion in flexion to 135 degrees and the August 2003 
VA examination report showed a full range of motion of the 
left knee.  Extension of the left knee was shown to be normal 
according to all medical records.  Hence, the veteran is not 
able to receive an increased evaluation based on his 
limitation of motion because his left knee was not shown to 
be limited in flexion to 30 degrees or less or limited in 
extension to 15 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005).  Finally, the veteran is 
not found to have impairment of the tibia and fibula, nor is 
he found to have genu recurvatum.  Therefore, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5263 (2005) are not for 
application in this case.

In sum, the veteran is not found to meet the rating criteria 
for an evaluation in excess of 10 percent for his left knee 
disability.


ORDER

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post right ACL reconstruction and partial 
medial and lateral meniscectomy is denied.

2.  For the period commencing July 9, 1997, entitlement to a 
separate initial evaluation of 10 percent, and no more, for 
status post right ACL reconstruction and partial medial and 
lateral meniscectomy, with degenerative joint disease and 
mild instability, is granted, subject to the laws and 
regulations governing the payment of VA compensation.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


